468


     OFFICE OF THE A-ITORNEY GENERAL              OF TEXAS
                            AUSTIN




Bon. Ralph L. Suell,    Chief
Csrtlfioate  of Title   seotlon
riepartment or TublIe   sarety
Auatln, Texas
Dear sir:




fn which you request an o
proper action to be takan
0r Title or the Klttre11                          the motor rehiolo
it purebased froa t
                                                ter the 0orsplete ril6
or qorreepondenc                                ots a@ we hare thenr
boforr u6 rho                                   0 motor rehicla  in



                                           ror his loss
                                                      and the ln-
                                     er    any aalvago by virtue
                                          0r                      OS
                                  oh oorered the motor vehiole.



                   ary 3, 1940 Klttrell   .iutoCoxpany purohassd
                 u from the oily ot Dallas.   On Fabruary 6,
                rd Insurrtnoe Company of m&York aotiiiod    the
city or Dallar of tts claim to the rotor vehiols  in qwstion.
On the 7th of Pebruary Jams 3'. ?&ton, oity nanager of'Dalla6,
exeouted a bill oi sale to the Kittrell  Auto Conpany.
           On T,@Oh 7, 1040, the tollowIng order wild entered
by the City Council of the Olty Of Dall_cia:
Ron. Ralph L. Btiell,         Chief,   3~6    2


               *Claim ot Standard Insurvnoe Company of
         ?lew York, through C-eorge Z. ~smay, for the
         return oi a 1934 Ford Tudor Sedan aold by the
         City at public auot1on on ysbruary 3, 1940,
         was reported upon by the City :!anacer, and It
         was mved, seconded and carried that the claim
         be denied.”
           AU the abow lnforrnatlon h.zs been furnIshed your
a6p+3TtCW~t.    You have also been furnished with an affidavit
s&ned by or. J$oksoa, to the eireot that st no tiae did he
ever have notIce    oi the car having been reoovered by the
City of Dallas,    nor has he ever been asked for   the payment
or uny storage oharges against the aar.      iJ%r.Jackson further
states that he reported the theft to the City ~011~s an&
also to the county authorities.
                The application     for Certifioate  OS Title is avf-
dently     .aedaby the tittrell        Auto Company under the authority
oi    SUCtion    36 of   Artiale   1436-1    of    +JBmon@~       ,;ncotatcd    Fenal
Code, coznonly oalled “The Cartificatti                   of Title     .<ot*.    Said
Seetlon reads a8 r0il0ws:
               "seation 36. Whenever the ownership of a
        motor vehicle     registered    or licensed within
        this State Is transterred        by operation     or law,
        as u?on Inheritrinoe,      devise OF bequest, bank-
        ruptcy    receIvershIp,     dudlola     sale, or any
        other &luntary         divesture    oc ownership, the
        Cepartment shnll Issue a new oertIfIcate             oi
        title ,upon being provided with uertlried            copy
        of the probate procraedlngs,        If any (If no ad-
        ministration     Is neoe33ary,    than up03 urridavit
        showing such fact and all of the heira at law
        and rpeoIiIoatIon      by the heirs as to In whose
        name the e6rtIfIOute       shall issue),     or order, or
        bill or sale rroia the sffloer        zaking the judl-
        ala1 8ale, exoe=t however, that where foreolos-
        ure is had under the ter?as of a llan, the aifi-
        davlt 0r the perBon, rim,         associstion,     or
        carporationor authorized @gent, of the faot of
        repossession    and dIvaatIture      of tltlb   in accord-
        ance xlth    the terns   0r the lien,     shall ba sum-
        elent   to   euthsrlze t2.e    isiiwince     0r   3 new      Oertiii-
        aate or title   In the rxir.~ ;;f t&s Turchaser at
        such sale, und ercspt rx-tter      that in the oaae
        or the roreclosure   or any Constltutlonal     or
        statutory  llen, the ~rrldr~vlt of 2ho holder of
        such lien, or ir a oorporation, its agent, 0r
.~-     the fsat  or the creation   of suah lien snd the
                                                                     470

Ron. Ralph L. Buell, Chloi, pago 3


      divestiture  of title  by reason thereof In
      aadordanos rfth   1~1, shall be suffIoIent to
      authorize the Issuanaa of a new oertlrloate
      or title in the nnme 0r the purohaser."
          It my be readily men that your Departmat does
ILethave aufiicient inforrtetIon to determine that legal title
has been divested by operation or law or otherwIse.   The Kltt-
roll Auto Cornpay stands In the shoea of the City of Dallas
as tar a8 It6 right tc the motor tehiale Is comerned.    We do
not have any informationa6 to the type of statutory lien the
City of Dallas attempted to roreolose.     Won It the city had
a valid statutory   lien that was subje-ot to ioreoloaure,   orI-
denoe or uhioh we do not have before us, it would still      be
neoessary for the City of Dallao to furnish the afridevlt
provided ior In Section 35, suwa.      The authority   or your m-
partmint In suoh a case Is outlined by Section 38 of the
Certificate  or Title Act, which reads aa rollows~
           "Seation 36. The Depart,mnt shall re-
     me    Issuance 0r a certificate    or title, or
     having Iseued a certirioate     0r tttle, suspend
     or revoke the .sme, won any or the rollowIng
     graulldsr
           *(a)  That the apglicatfon  contzlns any
     falae or fraudulent rrtatemnt,   or that the appll-
     cant ha8 railed to furnish requImd information
     requested by the Department, or eat the a?pll-
     oant is not entitled  to the iesuance of a osrtt-
     rlcste or title under this Act.
           r(b)   That the Department has reaeonable
     pund     to believe that the vehlale is a stolen
     or comerted vehlale as hereln defined, or tbat
     the issuance or a certiiloate    3r title would
     oonstitute   a rraud sgalnst the rightful cwner
     or a nortgugse.
              "(Q)   That the roglrtratlon     of the vehlole
     standa     suspended or revoked.
           m(d)      Thut the required   fee   has not baen paid.”
             It is the opinion of this 3epartment, therefore,
that the proper prooedure Is for you to refuse Issuance Pi
a Certificate     of Title on the ground S.hst pmr Apartment
,.   . .



                                                                           471

      Hon. Ralph I..3uell, Chief,   pwe    4


      has railed to reoeive the InfOnnatIonneoessary to 8atIsiy
      you that a CertifiCate or Title should be Issued to the
      Kittroll Auto Company on the motor rehlale in qiestlon.

                                               Yours very truly
                                           .':TTQP2?;‘41
                                                      czm.ti    OF ?xc+s



                                                        Billy   GoldberG

      BIXBBB




                  APPROVEDAPR
                            1.      1940


                  A.TYZRNEY
                          GENERAL
                                OF TEXAS